           Case 6:21-mj-01047-EJK Document 11 Filed 01/22/21 Page 1 of 1 PageID 35
                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                George C. Young Courthouse and Federal Building
                                          401 West Central Boulevard
                                              Orlando, FL 32801
                                            www.flmd.uscourts.gov
Elizabeth M. Warren                                                                          Benjamin C. Wynn
Clerk of Court                                                                        Orlando Division Manager


UNITED STATES OF AMERICA

vs.                                                                         Our Case No. 6:21-mj-1047-EJK

JOSEPH RANDALL BIGGS


                   NOTICE OF TRANSFERRING SURRENDERED PASSPORT
                                TO ANOTHER DISTRICT


        PURSUANT to the Court’s order entered in the above styled case, the Defendant’s passport was
surrendered to the custody of the Clerk of Court. The defendant was ordered to appear in the United States
District Court, District of Columbia where the prosecution is pending. The passport is therefore transmitted to
your district.

                                                           ELIZABETH M. WARREN, CLERK

                                                           By Tiffany Palmer
                                                           Tiffany Palmer, Deputy Clerk
January 22, 2021

c: Passport file
